BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by this court en banc without oral argument on a date hereafter to be fixed. The clerk will specify a briefing schedule for the filing of en banc briefs. The order denying rehearing and rehearing en banc entered on March 26, 1985, 758 F.2d 660, and the prior panel’s opinion are hereby VACATED.